SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported)April 5, 2010 BLACKSANDS PETROLEUM, INC. (Exact name of Registrant as specified in its charter) Nevada 000-51427 20-1740044 (State or other jurisdiction of incorporation or organization) (Commission File number) (IRS Employer Identification No.) 25025 I-45 N., Ste. 410 The Woodlands, TX 77380 (Address of principal executive offices) (Zip Code) (713) 554-4491 (Registrant’s Telephone Number, Including Area Code) (Former Name, Address and Fiscal Year, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation for the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Page Section 1 - Registrant's Business and Operations 1 Item 1.01 - Entry into a Material Definitive Agreement 1 Section 2 - Financial Information 1 Item 2.01 - Completion of Acquisition or Disposition of Assets 1 Section 5 - Changes in Control of Registrant 1 Item 5.07 - Submission of Matters to a Vote of Security Holders 1 Section 8 - Other Events 2 Item 8.01 Other Events 2 Section 9 - Financial Statements and Exhibits F-1 (a) Financial statements of busienss acquired F-1 9.01 (a) (1) - Audited Financial Statements and Report of Independent Registered Public Accounting Firm F-1 (b) Pro forma financial information H-1 9.01(b)(1) - Unaudited Pro Forma Condensed Consolidated Financial Statements of Blacksands Petroleum, Inc.
